Citation Nr: 0916924	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-37 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for left and right shoulder 
disabilities, claimed as secondary to service-connected 
osteoarthritis of the lumbar spine with history of back 
strain and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty service from November 1943 
to October 1945, and from September 1948 to October 1974.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which denied the Veteran's 
claim for service connection for left and right shoulder 
disabilities, claimed as secondary to service-connected 
osteoarthritis of the lumbar spine with history of back 
strain and intervertebral disc syndrome.


FINDING OF FACT

The preponderance of the medical evidence of record 
demonstrates that the Veteran does not have a diagnosis of a 
current, chronic shoulder disability of either shoulder.


CONCLUSION OF LAW

A current, chronic shoulder disability was neither incurred 
in, nor aggravated by service, and is not the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated March 
2007.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection was awarded.

The Board finds that these notice requirements have been 
satisfied by the letter issued in March 2007.  This letter 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim.

As VCAA compliant notice came after the initial adjudication 
of the claim, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the timing deficiency was remedied by 
the originating agency's readjudication of the claims in May 
2008 after proper VCAA notice was provided and all pertinent 
evidence was received.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA medical center 
("VAMC") treatment records, private medical treatment 
records and VA examination/QTC reports dated October 1975, 
January 1996, June 2005, April 2006 and May 2007.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection for certain chronic 
diseases, such as arthritis, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2008).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective October 20, 2006, during the pendency 
of the instant appeal.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice and 
thus suggests that the recent change amounts to a substantive 
change in the regulation.  For this reason and as the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider his claim under the prior 
version of 38 C.F.R. § 3.310 as it is more favorable to the 
Veteran.

III. Analysis

As an initial matter, the Board notes that the Veteran's 
service treatment records are void of any complaints of, 
treatment for or diagnosis of a right or left shoulder injury 
or disability.  Although his service enlistment medical 
examination appears to be absent from the claims folder, his 
service treatment records reveal no evidence of a shoulder 
condition in service.  An April 1973 period medical 
examination report indicates normal findings for spine and 
other musculoskeletal system, as well as the upper 
extremities.  During a February 1974 orthopedic consultation 
as part of his retirement examination, he complained of a 
history of low back pain and was diagnosed with mechanical 
low back syndrome.  There were no other significant 
musculoskeletal findings.  As there were no complaints or 
findings of a chronic shoulder disability during service (and 
the Veteran has never alleged such), service connection on a 
direct basis is not warranted.  See Hickson, 12 Vet. App. 
247, 253 (1999).

Likewise, there is no indication the Veteran developed 
arthritis in either shoulder within one year following his 
separation from service in October 1974.  While he complained 
of right shoulder pain during an October 1975 VA medical 
examination, he described the pain as similar to that which 
he experienced when he had a right pneumothorax during 
service.  Examination did not result in any diagnosed 
shoulder disabilities or abnormal findings pertaining to 
either shoulder.  As the evidence does not show arthritis in 
either shoulder within one year of the Veteran's separation 
from active service, service connection for a shoulder 
disability on a presumptive basis is not warranted.  

The Veteran claims that his service-connected osteoarthritis 
of the lumbar spine travelled up to his neck and has resulted 
in chronic shoulder disability.  (See VA examination report, 
May 2007.)  He contends that he has experienced neck and 
shoulder pain for several years, which he says prevents him 
from bending over and participating in certain activities, 
such as gardening.  (See QTC exam report, June 2005.)  

In January 1996, in conjunction with an application for an 
increased disability evaluation for his spinal condition, the 
Veteran underwent a second VA spine examination.  He 
complained of having low back and right shoulder pain.  Upon 
examination, there were no postural abnormalities and the 
musculature of the back was found to be symmetrical and 
normally-developed.  There were no findings of either a left 
or right shoulder disability.

In March 2002, the Veteran underwent a whole body scan as 
part of diagnostic tests pertaining to a diagnosis of 
prostate cancer.  The findings revealed focal areas of 
increased activity seen in both shoulder joints; the 
diagnosis was increased signal within both shoulder joints.  
However, the physician determined that these findings 
represented degenerative arthritis.  The findings were not 
linked to any back disability.  

In March 2005, the Veteran filed a formal application for 
service connection for a shoulder condition secondary to his 
service-connected back disability.  In support of his 
application, he submitted treatment records from the Muskogee 
VAMC from January through April 1996; these records, however, 
revealed no complaints of, treatment for, or a diagnosis of a 
shoulder disability.  

In June 2005, the Veteran underwent a third VA (QTC) 
examination.  He reported that the symptoms from his spinal 
osteoarthritis had worsened and now included his shoulders, 
which he said "occasionally" ached and hurt when he 
remained in one position over an extended period of time.  
(See VA examination report, June 2005.)  Upon physical 
examination, he was found to have an abnormal posture and 
gait related to his lumbosacral spine.  He was diagnosed with 
osteoarthritis of the lumbar spine with history of strain and 
intervertebral disc syndrome.  However, there were no 
findings of a chronic shoulder disability.  

In February 2006, the Veteran's private physician, Dr. 
Richard A. Hastings, wrote a letter, in which he discussed 
the findings of a medical evaluation that he performed on the 
Veteran in January 2005.  He noted that the Veteran 
complained of lower back pain with radiculopathy into the 
right lower extremity.  However, there was no mention of any 
shoulder problems and no abnormal findings during the 
evaluation.  Dr. Hastings wrote a second letter in October 
2006, in which he noted chronic and permanent changes 
involving the Veteran's lumbar and cervical spine.  Again, 
there was no mention of an injury to, or disability of the 
Veteran's shoulders.

The Veteran was also afforded VA examinations in April 2006 
and May 2007.  During the examinations, he complained of 
intermittent pain, stiffness and weakness in his back, as 
well as pain and stiffness in his mid-neck and shoulders, the 
later of which he said had been bothering him for 10 years.  
X-rays of his cervical spine taken during the 2007 
examination revealed degenerative changes.  However, there 
were no clinical findings of a shoulder problem during either 
examination.  After considering the Veteran's complaints of 
neck and shoulder pain, the VA examiner who evaluated the 
Veteran in May 2007 concluded that the Veteran had a cervical 
spine disability, but opined that it was less likely than not 
related to his arthritis of the spine, and more likely due to 
his age-related degenerative condition.  Examination revealed 
normal and symmetrical reflexes on both sides of the cervical 
spine with normal sensory function in both upper extremities.  
A chronic shoulder disability was not diagnosed.  (Service 
connection for a cervical spine disability was denied in an 
unappealed September 2007 rating decision).

Based on a review of the complete evidence of record, the 
Board concludes that the Veteran does not have a current, 
chronic shoulder condition that is either related to service, 
or related to his service-connected osteoarthritis of the 
lumbar spine with history of back strain and intervertebral 
disc syndrome.  In this regard, the Board observes that, 
while the Veteran has complained of shoulder pain to various 
examiners, none of them has diagnosed him with any shoulder 
disability.  Thus, the first element of Wallin v. West (11 
Vet. App. 509, 512 (1998)) is therefore not satisfied, as the 
preponderance of the competent and probative evidence is 
against finding that the Veteran currently has a shoulder 
disability.

The Board has considered the results of the March 2002 body 
scan, which revealed focal areas of increased activity seen 
in both shoulder joints which were interpreted to likely 
represent degenerative changes.  However, there is no 
indication that these findings represented a chronic 
condition, as subsequent VA and private medical examinations 
have not resulted in any diagnosed shoulder disability.  The 
Board has placed greater probative weight on these later 
examinations, in particular, the May 2007 examination, as 
they took into consideration the Veteran's reported history 
of back and shoulder problems.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In reaching 
this conclusion, the Board finds the most probative evidence 
of record to be the findings of the VA examiners, as well as 
those of the Veteran's private physician, Dr. Hastings, who, 
after consideration of the Veteran's complaints, failed to 
diagnosis him a chronic shoulder disability related to 
service or a service-connected disability.  As noted, the VA 
examiners reviewed the Veteran's claims folder, including his 
service and post-service private and VAMC treatment records, 
conducted complete physical examinations with diagnostic 
tests, and provided a rationale to support their conclusions.

The Board acknowledges the Veteran's contentions that he has 
a shoulder disability secondary to his service-connected 
spinal condition.  The Board also notes that the Veteran can 
attest to factual matters of which he had first-hand 
knowledge, such as shoulder pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay 
person, the Veteran has not been shown to be capable of 
making medical conclusions, and thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he 
does not have the medical expertise to make a determination 
as to causation.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  As noted, the Veteran has undergone several 
medical examinations, including by his private physicians, 
none of which found a chronic shoulder condition related to 
service or a service-connected disability.  The Board finds 
the results of these evaluations by competent medical 
specialists to be more probative as to the existence of a 
current disability than the Veteran's lay contentions.  

In short, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for service 
connection.  The "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b) is not applicable to the Veteran's 
claim, as there is not an approximate balance of evidence.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a shoulder disability, 
claimed as secondary to service-connected osteoarthritis of 
the lumbar spine with history of back strain and 
intervertebral disc syndrome, is denied.


____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


